

114 HRES 954 IH: Congratulating the Chicago Cubs on winning the 2016 Major League Baseball World Series.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 954IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Quigley (for himself, Ms. Duckworth, Mr. Dold, Ms. Kelly of Illinois, Mr. Gutiérrez, Mr. Lipinski, Ms. Schakowsky, and Mr. Bost) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCongratulating the Chicago Cubs on winning the 2016 Major League Baseball World Series.
	
 Whereas the Chicago Cubs, one of professional baseball’s oldest and most storied franchises, won their first World Series title in 108 years;
 Whereas the Chicago Cubs completed a historic comeback from down 3 games to 1 to defeat the Cleveland Indians in extra innings of game 7 of the Series;
 Whereas the 2016 Chicago Cubs made the World Series for the first time since 1945 and broke the so-called Curse of the Billy Goat;
 Whereas the 2016 Chicago Cubs championship team demonstrated sportsmanship, team spirit, dogged persistence, and determination in winning 103 regular season games and the National League Central Division championship;
 Whereas the 2016 Chicago Cubs honored the legacy of past Cubs greats such as Ron Santo, Ernie Banks, Fergie Jenkins, Ryne Sandberg, Billy Williams, and Greg Maddux;
 Whereas the 2016 Chicago Cubs galvanized the City of Chicago to come together and root the Cubs to victory;
 Whereas Chicago Cubs Manager Joe Maddon provided vital leadership and guided the team to its second playoff berth in his 2 seasons with the team;
 Whereas President of Baseball Operations Theo Epstein and General Manager Jed Hoyer and their baseball operations staffs assembled a championship-caliber team with an explosive offense, a deep starting rotation, and shut down bullpen;
 Whereas Tom Ricketts, the Chicago Cubs’ Chairman of the Board of Directors, and the rest of the Ricketts family never wavered in their quest to bringing a championship to the north side of Chicago;
 Whereas the Chicago Cubs beat the San Francisco Giants 3 games to 1 thanks to shut down pitching performances by closer Aroldis Chapman and the starting rotation and home runs from pitchers Travis Wood and Jake Arrieta, Kris Bryant, and David Ross;
 Whereas the Chicago Cubs beat the Los Angeles Dodgers 4 games to 2 thanks to gutsy performances by the entire Cubs bullpen and starters Jon Lester, Jake Arrieta, John Lackey, and Kyle Hendricks and home runs from Dexter Fowler and Wilson Contreras, 2 home runs each from Addison Russell, and Anthony Rizzo, and a grand slam from Miguel Montero;
 Whereas the 2016 World Champion Chicago Cubs defeated the American League Champion Cleveland Indians in 7 exciting games thanks to incisive managing by Joe Maddon, lights out pitching, and clutch hitting;
 Whereas the Chicago Cubs’ World Series roster included players Jake Arrieta, Aroldis Chapman, Carl Edwards, Jr., Justin Grimm, Kyle Hendricks, John Lackey, Jon Lester, Mike Montgomery, Hector Rondon, Pedro Strop, Travis Wood, Wilson Contreras, Miguel Montero, David Ross, Javier Baez, Kris Bryant, Anthony Rizzo, Addison Russell, Ben Zobrist, Albert Almora, Chris Coghlan, Dexter Fowler, Jason Heyward, Kyle Schwarber, Jorge Soler, and coaches Joe Maddon, John Mallee, Eric Hinske, Chris Bosio, Brandon Hyde, Gary Jones, Dave Martinez, Lester Strode, Henry Blanco, Chad Noble, and Mike Borzello;
 Whereas millions of people joined in “Go Cubs Go” to celebrate the Cubs’ victory during their parade from Wrigleyville to Downtown Chicago;
 Whereas Chicago Cubs fans do not only live in Chicago but around the Nation and the world and joined together to celebrate the team’s success; and
 Whereas generations of Chicago Cubs fans finally got to see their team win the World Series for the first time: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Chicago Cubs for their long and distinguished history, contributions to sports and pop culture, and importance to the Chicago community and the baseball world;
 (2)congratulates the Chicago Cubs on their league-best regular season and 2016 World Series Championship;
 (3)recognizes the contributions of the Chicago Cubs players, coaches, and leadership of the organization; and
 (4)joins with all the people in the United States and baseball fans everywhere in celebrating the long-awaited return of the World Series trophy to the friendly confines of Wrigley Field.
			